Citation Nr: 9922243	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-34 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to December 
1971.

This matter arises from March 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) that denied a claim for service connection for PTSD.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim.  The veteran 
submitted a notice of disagreement in April 1994.  The RO 
issued a statement of the case in May 1994 and received the 
veteran's substantive appeal in September 1994.  The RO 
issued supplemental statements of the case in August 1994 and 
in November 1998.  

In April 1994, the veteran requested a hearing before the 
Board.  He testified before an RO hearing officer in June 
1994.  In his substantive appeal received in September 1994, 
he indicated that he did not desire any further hearing and, 
since that time, he has not indicated a desire for another 
hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  The veteran did not engage in combat during his service 
and his claimed inservice stressors are not corroborated by 
credible evidence.

3.  Although the veteran has been diagnosed with PTSD, that 
diagnosis was based upon his unverified stressors.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board notes that the veteran requested educational 
assistance in 1972 and his DD Form 214 was received in August 
1972.  The DD-214 reflects that the veteran received the 
Vietnam Service Medal, the Vietnam Campaign Medal with 
device, and two Overseas Bars.  The form indicates that he 
completed the Field Wireman Course and that his specialty was 
"36K20, Field Wireman."  At the time of separation, he was 
attached to an Artillery Battery.  The Board notes that there 
are no other medals, such as the Purple Heart, Bronze Star 
Medal, or Silver Star Medal indicated.

Also of record is the veteran's DA Form 20, service personnel 
records.  These records indicate that he completed Field 
Wireman Course, that he served in Vietnam from October 27, 
1970 to October 26, 1971, that on November 2, 1970 he was 
assigned to the 242nd Aviation Company (Assault Support 
Helicopters) as a field wireman and remained assigned to that 
unit during his Vietnam tour.  He participated in "13th 
Unnamed Campaign," according to Department of the Army 
message 302047Z December 1970.  On September 27, 1971, he was 
assigned to "casual" status (relieved of duty assignment), 
indicating he likely left Vietnam on leave at that time.  He 
was assigned to an artillery battery at Fort Sill, effective 
November 6, 1971.

The veteran's service medical records are negative for PTSD 
or other psychiatric abnormality.  On a report of medical 
history dated in December 1971, he did report "has trouble 
sleeping."  However, all pertinent examination findings, 
including psychiatric findings were normal.

In July 1993, the veteran requested service connection for 
PTSD.  He reported problems with constant intrusive thoughts, 
sleep disturbance, nightmares, anxiety reactions, survival 
guilt, and depression.  His spouse submitted a statement 
concerning his symptoms.  He also submitted a copy of his DD 
Form 214 indicating his service dates and period of service 
in Vietnam.  

In December 1993, the RO received letters dated in December 
1993 from Joseph Uricchio, M.D., and Melvin Jackson, M.D.  
Dr. Uricchio reported that the veteran had been his patient 
for quite some time and was taking Valium because of deaths 
in the family and a great deal of emotional stress.  Dr. 
Jackson reported that the veteran had diagnoses of 
hypertension, cardiomyopathy, coronary artery disease, and 
anxiety.  He was taking Xanax, .5mg. for anxiety.  The Board 
notes that these reports were negative for any discussion of 
military related stressors.

A November 1993 VA psychiatric examination report notes that 
the veteran reported nightmares, flashbacks, nervous 
feelings, paranoia, guilt, and rage.  He reported firefights 
at Cu Chi and seeing friends "wasted."  He saw others injured 
or killed.  He reported drinking and smoking pot excessively 
in Vietnam.  He reported that while at Phu Loi, the base was 
attacked in the night and a nearby friend (50 yards away) was 
hit in the stomach.  Another comrade stepped on a landmine 
and was killed.  The veteran recalled that his name might 
have been "Bell."  He reported that during the attack, the 
enemy penetrated the perimeter wire and that he was involved 
in the firefight, having to shoot and kill the enemy.  He 
stated this particular exchange of fire and killing was the 
most traumatic event to him.  He reported feeling alienated 
after returning home and that he had problems in 
relationships and in holding jobs.  The examiner, a staff 
psychiatrist, gave a diagnostic impression of PTSD of 
moderate degree, complicated by chronic drinking and drug 
use, with symptoms of anxiety, alienation, flashbacks and 
inability to function, interfering with his employability.

In a December 1993 letter, a VA staff psychologist reported 
that he interviewed the veteran in September 1993 and 
presented his findings to the post-traumatic clinical team.  
He reported that he and the team then made a diagnosis of 
PTSD and recommended further VA treatment.  He also reported 
that the veteran had recently completed orientation sessions 
and had been assigned to a clinical psychologist for further 
PTSD therapy.

In June 1994, the veteran testified before an RO hearing 
officer that he received infantry and radioman training 
before going to Vietnam.  Upon arrival in Vietnam, he was 
assigned to the 242nd Assault Support Aviation Unit at Cu 
Chi.  He was then told that wiremen were not needed there and 
was then assigned to infantry or perimeter guard duties.  
(See Transcript, pp. 2-3).  He testified that on the first 
night at one base, they came under attack by rockets and 
mortars.  He recalled that these attacks occurred often but 
one night the enemy breached the perimeter and reached the 
rear area.  He testified that he killed a number of them, saw 
others killed, and put corpses into body bags.  He also said 
that he served as a helicopter door gunner on occasion.  (See 
Transcript, p. 3-6).  The veteran also testified that he felt 
he was in pretty much a constant combat situation during his 
entire service in Vietnam and he stated that he participated 
in the defense of his base during the Tet offensive.  (See 
Transcript, p. 5).  He testified that he had been receiving 
treatment since 1972 for nightmares.  He stated he had gone 
to VA for treatment and was given medication.  He testified 
concerning his heavy drinking and use of Valium and other 
drugs after the war.  He reported that loud noise, such as 
jets overhead, startled him and seem to put him right back 
into the war.  (See Transcript, pp. 6-8).  The veteran also 
testified that he received a shrapnel injury from a mortar 
while he was in Vietnam.  He testified that they gave him a 
Combat Infantry Badge, a Purple Heart, a Bronze Star Medal, 
an Army Commendation Medal and a Silver Star Medal.  He 
testified that when he returned home, these medals were all 
on his DD Form 214.  He stated that if the RO looked at his 
DD Form 214 submitted in 1972, they would see these medals.  
He stated the medals were taken off his DD Form 214 later for 
some unknown reason.  He was asked if he had copies of any of 
these medals or citations and he stated that any other 
records of the medals were destroyed in a house fire.  (See 
Transcript, pp. 11-14).  A complete transcript is of record.

Following the veteran's hearing the RO attempted to obtain 
all of the veteran's VA medical records.  Received in August 
1995 were additional recent VA outpatient treatment records 
indicating a continued assessment of PTSD.  There were no 
treatment records from 1972, however.

As noted previously, the veteran's DD Form 214 that was 
received in 1972 is negative for any of the claimed awards.  
Contrary to the veteran's testimony, later copies of the DD 
Form 214 that were received do not indicate any changes to 
the document.  In October 1995, the National Personnel 
Records Center (NPRC) reported that there was no record of 
the veteran having received a Purple Heart, Combat Infantry 
Badge, or Silver Star.  Again in February 1996, NPRC reported 
that there was no information on file concerning these 
awards. 

In February 1997, after being asked for clarification, the 
veteran reported that he was never actually awarded a Combat 
Infantry Badge, or any of the other medals.  Instead, he 
stated that these should have been awarded to him but were 
never actually awarded to him.  He reported that while in 
Vietnam, he was in an infantry unit and was in combat with 
that unit.  He reported that he never actually received any 
other medals, but should have because he was wounded in the 
right leg by enemy fire.

In March 1998, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) supplied the RO with various 
documents concerning the operations of the veteran's unit of 
assignment for the period that he served in Vietnam.  
USASCRUR also indicated that NPRC maintains morning reports 
if additional verification of daily wounded, missing, and 
killed in action was desired.

USASCRUR supplied a document titled "History of the 242nd 
Assault Support Helicopter Company" (ASHC).  Also supplied 
was an Operations Report-Lessons Learned from the 12th 
Aviation Group, which was the higher headquarters for the 
veteran's unit.  It is noted that the 12th was labeled a 
Combat Aviation Group.  According to the 242nd ASHC unit 
history for 1970, the unit mission was to provide tactical 
and logistical airlift for the movement of troops, weapons, 
and supplies.  It was stationed at Phu Loi.  During 1970, the 
unit supported the 25th Infantry Division, other U.S. troops, 
Australian and Vietnamese troops throughout the III Corps 
area of Vietnam.  The unit flew the Ch-47 tandem rotor 
helicopter known as the "Chinook."  During November 1970, the 
unit airlifted the 25th Infantry Division and their firebases 
out of III Corps and it is indicated the 25th Infantry 
Division returned to Hawaii.  (The Board notes that this 
occurred during the same month that the veteran began his 
duty with the 242nd ASHC.)  The unit then replaced these 
departing troops with Vietnamese soldiers.  The unit also 
airlifted an Australian force from the field directly to an 
Australian aircraft carrier off the coast.  In December 1970, 
the unit airlifted the Bob Hope USO Christmas Show.  The unit 
records from 1970 indicate that the unit had 2 soldiers 
killed in action.  However, these casualties occurred in July 
1970, prior to the veteran's arrival in Vietnam.  There were 
no casualties indicated during the veteran's service in 1970 
and the record was negative for any history of perimeter 
attacks.

Review of the 242nd ASHC unit history for 1971 revealed that 
missions flown by the unit consisted mostly of resupply 
missions.  However, in April and May 1971, the unit's 
Chinooks were employed on 22 missions to deliver napalm 
directly on selected targets during Operation Flame Bath.  In 
September 1971, the 242nd stood down and all aircraft were 
turned in.  It was stated that at the time of stand down, the 
242nd ASHC had an accident free flight record.  Between 
January and August 1971, the unit flew 11, 969 sorties.  
Decorations awarded included 20 Bronze Stars, one Purple 
Heart, 95 Army Commendation Medals (ARCOM), and 36 Air 
Medals.  An SP5 L. Bell received an ARCOM.  The veteran was 
not among the listed recipients of any of these awards.  The 
unit records for 1971 were negative for any history of 
perimeter attacks and there was no reported killed in action 
during the veteran's service.


II.  Analysis

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was exposed to multiple stressor incidents during his 
service.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, supra.  Furthermore there has been 
medical evidence of a diagnosis of PTSD, attributed to 
alleged stressor incidents, as evidenced by VA medical 
records.  Accordingly, the Board finds that the appellant's 
claim is plausible, as there is evidence of a stressor 
incident or incidents in service (the veteran's contentions), 
evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the claimed stressor(s) experienced in 
service (VA medical records).  See Caluza, supra.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the medical 
record has been fully developed to the extent possible.  All 
medical treatment records identified by the veteran have been 
obtained to the extent possible.  In this regard, the Board 
notes that the veteran did testify of treatment for his 
disorder at the VA beginning in 1972.  However, the RO made 
multiple attempts to obtain all treatment records identified 
by the veteran, including VA medical records, and these 
records could not be located.  Accordingly, there is no 
indication of any further treatment records that would affect 
the evaluation of the veteran's claim.  Likewise, the Board 
is also satisfied that the record is fully developed as to 
whether the veteran's claimed inservice stressors are 
corroborated by credible evidence.  In this regard, the Board 
notes that the veteran has been provided with multiple 
opportunities to offer as much detailed information as 
possible regarding his claimed stressors and verification of 
the claimed stressors has been attempted through USASCRUR.  
The Board finds that there is nothing further to be gained by 
remanding the case.  Any further remand would only result in 
an unwarranted delay to the veteran's claim.  Therefore, the 
Board concludes there is no further assistance to the veteran 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 C.F.R. § 3.304(f).  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Id.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor. Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") cited the three elements 
required by § 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen, at 138.  
The Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence".  Id. at 142.  The Court also held that, 
in order to permit judicial review of a denial of service 
connection for PTSD by the Board, the Board must generally 
make specific findings of fact as to whether the veteran was 
engaged in combat with the enemy and, if so, whether the 
claimed stressors were related to such combat.  Id. at 145.

Regarding whether the veteran was engaged in combat, the 
Board has carefully considered the veteran's testimony that 
he served as infantry and was essentially in constant combat.  
The Board notes, however, that service personnel records 
document that the veteran's only military occupational 
specialty in Vietnam was as a Field Wireman.  Further, his 
only unit of assignment was with 242nd ASHC, a support unit 
whose mission was primarily resupply.  It is clear from his 
military occupational specialty and his assignment that the 
veteran was not assigned to any regular combat type duties, 
nor did he serve as infantry.  The Board also notes that the 
veteran's service personnel records are entirely negative for 
any awards or decorations that would indicate combat 
participation, in spite of the veteran's contentions and 
testimony to the contrary.  The Board has also considered 
that the veteran's DA Form 20 indicates that the veteran 
participated in one campaign.  The Board finds, however, that 
participation in a campaign simply indicates one's presence 
during a certain time period of operations and does not 
indicate actual participation in combat.  Accordingly, the 
Board finds that the veteran did not engage in combat and as 
his reported stressors are not combat related, his lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressors, and the Board must determine whether 
service records or other independent credible evidence 
corroborates the alleged stressors.  See Dizolgio, supra.

Turning now to the evaluation of the veteran's claimed 
stressors, the Board notes that there are numerous 
inconsistencies in some of the veteran's reported stressors 
which call into question either the accuracy of his memory or 
the reliability of his credibility.  For example, in his 
testimony, the veteran reported that he participated in the 
defense of his base during the Tet offensive.  The Board 
points out, however, that it is common historical knowledge 
that the Tet offensive began in 1968, well prior to the 
veteran's arrival in Vietnam in October 1970.  Therefore, 
this statement is obviously inaccurate.  The Board also notes 
that the veteran claimed to have been wounded by shrapnel 
from a mortar attack and also claimed to have received the 
Purple Heart.  The veteran's service medical records are 
negative for any such injury and his service personnel 
records are negative for any such award.  As also noted, the 
veteran testified that he was awarded the Combat Infantry 
Badge, the Bronze Star Medal, and the Silver Star Medal 
amongst other awards.  Service personnel records are negative 
for any such awards.  The veteran's DD Form 214 which was 
received in 1972 was reviewed and it is unchanged from any 
subsequent copies of the Form, contrary to the veteran's 
testimony.  The Board also notes that only after the veteran 
was questioned for clarification of this fact, did he then 
change his story indicating that he had never actually 
received any of the awards but only should have received 
them.  The Board finds these obvious inaccuracies in the 
veteran's personal history, as well as his alteration in his 
stories, to seriously undermine his overall credibility in 
assessing the veracity of his claimed stressors.

In regards to other claimed stressors, the Board notes that 
the veteran testified he participated in the defense of 
numerous perimeter attacks and killed many enemies and 
witnessed many killed, placing many people in body bags.  On 
his VA examination, the veteran also stated he had one 
comrade killed on a landmine, he thought was named "Bell" 
and saw other friends get wasted.  The Board notes, however, 
that the 242nd ASHC unit history is entirely negative for any 
perimeter attacks, and entirely negative for any killed in 
action during the veteran's service.  One individual in the 
unit did receive a Purple Heart, although this was not the 
person the veteran identified.  The Board also has considered 
that the veteran's unit did participate in some combat 
missions in April and May 1971 that involved flying missions 
to deliver napalm on targets.  The Board notes, however, that 
given the veteran's military occupational specialty, there is 
no indication that he would have participated in any of these 
missions.  It is also noted that the veteran did not receive 
an Air Medal, further indicating that it is unlikely that he 
participated in any air missions.  Further, although the 
veteran has reported numerous stressors, he has made no 
contentions of having participated in any napalm bombing 
missions.

Therefore, the Board finds that the USASCRUR report, as well 
as service medical records and service personnel records, not 
only do not support the veteran's claimed stressors, but 
instead tend to rebut the accuracy and veracity of the 
veteran's reported stressors.  Thus, the Board finds the 
veteran's claimed stressors regarding these events to be 
unlikely, uncorroborated and rebutted by the evidentiary 
record.

It is noted that mere presence in a combat zone in a 
noncombatant capacity is insufficient as a stressor and does 
not establish the occurrence of a stressor to permit service 
connection for PTSD.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In summation, as the veteran was not in combat, and as there 
is no independent corroboration of any of the veteran's 
claimed stressors, the Board finds the veteran's claimed 
stressors are not verified.

Turning now to an evaluation of the medical evidence, the 
Board has noted that the veteran was diagnosed with PTSD on 
most recent VA examination and the assessment of PTSD has 
been continued as indicated by VA outpatient treatment 
records.  As for this medical evidence of record indicating a 
diagnosis of PTSD, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  The Board finds, however, that this 
medical evidence favoring the veteran's claim was based 
predominantly on the history provided by the veteran, and 
that history has been found to be unreliable and 
uncorroborated as discussed above.  When a medical opinion 
relies at least partially on the veteran's rendition of his 
own medical history, the Board is not bound to accept the 
medical conclusions as they have no greater probative value 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Likewise, medical statements 
which accept a veteran's reports as credible and relate his 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  

In conclusion, the Board finds that the veteran's claimed 
stressors are uncorroborated by the evidentiary record.  The 
veteran's service personnel records and service medical 
records do not tend to support or corroborate the veteran's 
claimed in-service stressors.  To the extent that an 
attempted verification of the claimed stressors was possible, 
the information obtained tended to rebut the veteran's 
claims, not support them.  Other evidence offered by the 
veteran to support his claimed stressors is too vague and 
lacking in detail to be subject to verification.

The Board further finds that the diagnoses of PTSD of record 
were based upon uncorroborated stressors and that there is no 
medical evidence of record of a diagnosis of PTSD based upon 
a verified stressor.  The Board finds that the veteran does 
not meet the criteria for classification as a combat veteran 
and in the absence of credible corroborating evidence that a 
claimed inservice stressor actually occurred, service 
connection for PTSD is not warranted.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

